.~

                       19dvember29, 1951

Hon. A. K. Stewa&             Opinion rn? ~v-1359
County    .Attorneg-
Mont;gomeryCounty            Re:   LegalPty,of using coun-
Conroe, Texas                      ty ijermgelTtfWOWln9nt
                                   funds to-remove &ah
                                   &nd trees from the c,,,n.,-
Dear Kr. Stewart:                  tg~airprti~
              Your request for an 0plnLon is as fol-
lows:
             umrhgth8-yhim       of 1942 'and 1943,
     Montgomery-County-ironstructed~~an~    airport
     w~.cfi~~~was   later taki3ti
                                over ,%y:3heFed-al
     G~~~~f~-th~‘~tiOn                .Of the war.
     W&n World War.11~wader     ovBr;the Federal
     GoveFnment.'turm~-,said.afrport-back        Over i
     tm*ontgtmtery Cotity.‘.~Durin&these years,
     trees'&8 underbrush were allowed to grow
     on-.the'   airport and nvw'have groWn to such
     an extent that it becomes necessary that
     they'be removet.
              "Tfie'
                   Connnfssi~oners'
                                  Court of this
         Coun%g.has requested an-,-op'lMonas to
         wh&fier.or not the .payment for the re-
         moval~of the trees and'underbrbrnshfrom
         th aiFpopt may be inadefrti the county
         permanent improvem?nt fund."
          sectioi 2a of Article 1269h, V.C.S., a*l~.~-
izing the &stablishment~of a county airport, prw:~+~:
              *&p the-purpose of ~CondeUming or
         purchasing, elther.:orboth, lands to be
         used and-maintained as ~provided in Sectim
         1 hereof;'and improving and equipping the
         same for such use, the governing body of
         my city o~~*e~~&mm&sslOtiers Court of
         .any-comty, falling wlthfn~the terma of
         such Section, may-issue,negutiable bonde
         of the'city or of the county, as the cass
         may be, and levy taxes to provide for thp
     Hon. A. K. Stewart, page 2    (V-1359)


          lnterest~.andsinking funds of any
          such bonds's0 issued, the authority
          hereby given for the Issuance of such
          bonds and levy and collection of such
          taxes to be -exercisedin accordance
          vith~theprotisions of Chapter 1 of
          Title 22 of the Revised Civil Statutes
          of 1925.'
               Section 4 of Article   1269h, V.C.S., pro-
     vides:
('
              "That in addition-to and exclusive
         of:'anytaxes which may be levied ~for the
         interest ,and~slnklngfuud of anybonds ls-
         sued under the authorityof this Act, the
         gwernhg   body of any city or the Comvls-
         sioners-'Court of any county, falling
         within the terms hereof, may and is here-
         by empowered to levy and collect a special
         tax not to exceed for any one year five
         cents on-each One Hundred Dollnrs for the
         purposeof improving, operating, maintaln-
         ing aud conducting any Air Port uhich'such
         city or county may.acqui.reunder the pro-
         vision of this A&,-and to provide all
         suitable structures, and facilities there-
         In; Provided that nothing In this Act
         shall be construed aspauthorizing any city
         OF county to exaeed the llmi~tsof iudebt-
         edneas placed upon It under the Constltu-
         tion.'
               Section 9, Article VIII of the Constltu-
     tlon of the State.of Texas protides in part:
                  "The State tax eon property, exclus-
          lve of thata.necessary       to-pay the pub-
          lic debt, aud of thee-taxes-providedfor
          the ~benefitof-thepubl~cfree       scfiools,
          shall never exceed thirty-~five (35) cents
          ou-theme  one hundred.dollars valuation; and
          no.couuty~,~cityor town shall levy more
          than twenty&five (25) cents for city or
          couutypurposes, -..aud  not exceeding fifteen
          -(lfj..uents  forroads aud~bridges, and-not .
          e&eediug*Pifteen.(15) ,centsto pay-Jurors,
          on the one huudred dollars valuation, ex-
          cept for the payment of debts incurred
                                                         -’




Hon. A. IS. Stewart, page ,3 (V-1359)



  (  prbrt~   the ado tfun of the Amendment
     September~2!5,1883; and~for the erec-
     titm of--puhlidbuildings. streets. sew-
     era. waterworks and other permanent lm-
                 not to exceed ,twenty-five
                on the. one hundred dollars
     va%uatlon;in anyone year, and except
     as is ln'thls Constitution otherwise
   "provtded; . . .* obphasls added.,)
          In Bexa; County v. Mann, 138 Tex. 99,
157 S.W.2d 13b (1 411, the Court said:
          ~aAll~countyexpenditures lawful-
      l~-aut~ize~to~~e.made, by a county
      must be-pa5d out of tfrecounty's gen-
      eral fur&unless there is some law which
      makes them a charge against a special
      fund.".
          Thls~off3~~~neld in Attorney'General's
Opinion 0-6762~(1945)that structural Improvement
done onthe rnnxays of'a'county airport,would be
In the'natureof ~a~~peratanent
                             .improvementand could
be paid for from'the,-permanentImprovement fund.
This opinion-furtherstates:
            'It Is aur-~@nbm-that  the-expendi-
      tures for~salarles~should~beallocated
      'as-apart .ofthelevy ,for general pur-
      poses;,and-tn nu-event .afrould.such'allo-
      catbms-~have-W& effect ,ofin-creasingthe       "
      total levy for general purposes beyond
      the constitutional limita for such pur-
      poses.
           "Alsb, we point-.outtbat the total
      amuqt-of~theeallocation or levyfor the
      purposes of.-ImproMng, operating, main-
      talnf~,and,.c~~tlng~~the.'ai-rport, and
      to,.provi~de-,suita~le..struct~es,
                                      and facil-
      ltiestkrereln-should notezxceed for any
      oneyearthe~~~-limit~of'five (-5)cents on
      th9~--one+undreddollars~valuation, even
      thmgb a~~              amount.may be al-
               party of 8ueh~~-
      lecated.as-a.,part.of,thelevg~ for general
      purposes and a                 as the levy
      for permanent
    Hon. A, H. Stewart, page 4   (V-1359)


              In a similar situation, this office
    held that the purchase and improvement of a oounty
    park should be paid from the county permanent im-
    provement fund, but the day-by-day operating and
    malntenantieexpense should be char ed to the gen-
    eral.fiind. Att'y Gen. 0ps. v-284 71947) and 0+1082
    (19391.
              In Attorney General's Oplnlon V-744 (1948)
    it is stated:
               'Tax-levied ~forpark improvements
         is a ~+argeagainstthe~ county permanent
         improvemmt fund,and that levied for maln-
         tenance Is a~charge against the county
         general.fund?
              Prom thenfacts~Sethout.inyour request
    we see that then opwration of clearing the brush Is
    not forthe~,purpose of,establishing the airport or
    lmprovingthepro~in-        connection tith establlsh-
    lng theairport.    It is an operation of maintenance,
    and is notea~permanent-improvement aspc-ontemplated
    by Section 9, Article VIII of the Constitution of
    the State of-Texas.
              The lax Is ~aell settled that-ths~~.crnmnlsr
    sioners,'~
             court-tianuotlevy a tax-forone purpose and
    use the--m-y-for .another; It has no power to trans-
    fer moneys raised under.constitutional levies from
    one-fund'to-another.. Ault v. Hill COun     102 Tex.
335, 116 S.W.'359 (IgOg);~Sanders'v. Lo%,     225
S.W. 280 ~-(Tex-.
                   Civ.'ApP. 1920)';'Att'Y Gem. op. O-5595
                 arroll v. Hilliams;~'lO9Tex. 155, 202
                  (1918), the Court stated:
              "Taxes levigg os~tenslblyfor any
         spscffic purpose nor.class of purposes
         designatedin section 9 of article aXI,
         supra; must be applied thereunto, in
         good fa$th; an&ln.no event and under
         no'circumstances Mayo there be expended,
         legally, for one such purpose or class
         of purposes, taxnraney In excess of the
         amount raised by taxation declaredly
         for that particular purpose or class
         of purposes."
              It is therefore our opinion that moneys
    in the county permanent6nprovement fund must be
                          ii..--



-
-   .


          Hon. A. K. Stewart, page 5   (v-1359)



        i--expend%~.sale-~~~,pe~~nt.
                    ‘-                  improvemnt% atidmay
           not be sp%nVto clear brash and trees from the
          county ~azkrpm+‘vh%iqthi-s,
                                   clearance is,not of the
          nature.oi-e-p%rmaneat~WpruWmnt    atiCoMmaplated
          by Section~g, Artikle VIII of the Constitution of
          the State of Texas.




          APPROVED5                        Yours verg~~truly,
          J; Ci l&tvii$..Jr                   ~PRICE'DARIEL-
          County AffWm~~;Ktisioxr
                     ~,..
          Bvbrett Hutchinsbn
          Rxecuti-veAssistant
          Charles--D.IWthews
          Pest ~,
                Assfstant
          RRFkmh